Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2019 has been considered by the examiner.
Oath/Declaration
Oath/Declaration as file 11/12/2019 is noted by the Examiner.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2-18 (Independent Claims 2, 12 and 17) are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-17 (Independent Claims 1, 11 and 16) of Commonly Owned application 15/595471 (US Patent No. 10,539.408), respectively. This is a statutory double patenting rejection.

Instant Application: 16/681036 (Claim 2)
US Patent: 10,539,408 (Claim 1)
An apparatus, comprising:
An apparatus, comprising:
a sensing element having a capacitance to a first reference voltage, the capacitance being variable as a function of a proximity of an object to the sensing element;
a sensing element having a capacitance to a first reference voltage, the capacitance being variable as a function of a proximity of an object to the sensing element;
a sample capacitor connected to the sensing element; and
a sample capacitor connected to the sensing element; and
control circuitry connected to the sample capacitor, the control circuitry configured to:
control circuitry connected to the sample capacitor, the control circuitry configured to:
supply a charge to the sample capacitor and the sensing element;
supply a charge to the sample capacitor and the sensing element;
discharge the sensing element;
discharge the sensing element;
provide, in response to the discharge of the sensing element, a signal indicative of the capacitance to the first reference voltage of the sensing element;
provide, in response to the discharge of the sensing element, a signal indicative of the capacitance to the first reference voltage of the sensing element;
process the signal to detect a change in the capacitance to the first reference voltage as indicative of the proximity of the object to the sensing element,
process the signal to detect a change in the capacitance to the first reference voltage as indicative of the proximity of the object to the sensing element,
wherein the control circuitry comprises a first switching element, a second switching element, and a third switching element, each switching element having a respective open state and a respective closed state, the control circuitry further comprising an analog comparator, wherein:
wherein the control circuitry comprises a first switching element, a second switching element, and a third switching element, each switching element having a respective open state and a respective closed state, the control circuitry further comprising an analog comparator, wherein:
the first switching element is configured to connect the sample capacitor to the first reference voltage in the closed state;
the first switching element is configured to connect the sample capacitor to the first reference voltage in the closed state;
the second switching element is configured in the closed state to connect a voltage source to the sample capacitor at a polarity opposite a polarity of the connection of the first switching element to the sample capacitor and to the analog comparator;
the second switching element is configured in the closed state to connect a voltage source to the sample capacitor at a polarity opposite a polarity of the connection of the first switching element to the sample capacitor and to the analog comparator;

the third switching element is configured in the closed state to connect the analog comparator and sample capacitor to the first reference voltage; and
the analog comparator is configured to receive a dynamic reference voltage and to compare the dynamic reference voltage to the voltage on the sample capacitor.
the analog comparator is configured to receive a second reference voltage and to compare the second reference voltage to the voltage on the sample capacitor.


Both sets of claims’ features of the instant application (claims 3-11) and the Co-pending (claims 2-10) can be compared by using the table shown above.
Instant Application: 16/681036 (Claim 12)
US Patent: 10,539,408 (Claim 11)
A non-transitory computer-readable medium comprising logic, the logic configured to, when executed by one or more processors, cause the one or more processors to perform operations comprising:
A non-transitory computer-readable medium comprising logic, the logic configured to, when executed by one or more processors, cause the one or more processors to perform operations comprising:
supplying charge to a sample capacitor and a sensing element, the sensing element having a capacitance to a first reference voltage, the capacitance being variable as a function of a proximity of an object to the sensing element, the sample capacitor connected to the sensing element;
supplying a charge to a sample capacitor and a sensing element, the sensing element having a capacitance to a first reference voltage, the capacitance being variable as a function of a proximity of an object to the sensing element, the sample capacitor connected to the sensing element;
discharging the sensing element;
discharging the sensing element;
providing, in response to the discharge of the sensing element, a signal indicative of the capacitance to the first reference voltage of the sensing element;
providing, in response to the discharge of the sensing element, a signal indicative of the capacitance to the first reference voltage of the sensing element;
processing the signal to detect a change in the capacitance to the first reference voltage as indicative of the proximity of the object to the sensing element;
processing the signal to detect a change in the capacitance to the first reference voltage as indicative of the proximity of the object to the sensing element;
causing a first switching element to connect the sample capacitor to the first reference voltage in a closed state of the first switching element;
causing a first switching element to connect the sample capacitor to the first reference voltage in a closed state of the first switching element;
causing a second switching element in a closed state of the second switching element to connect a voltage source to the sample capacitor at a polarity opposite a 


causing a third switching element in a closed state of the third switching element to connect the analog comparator and sample capacitor to the first reference voltage, and
comparing a dynamic reference voltage to the voltage on the sample capacitor.
comparing a second reference voltage to the voltage on the sample capacitor.


Both sets of claims’ features of the instant application (claims 13-16) and the Co-pending (claims 12-15) can be compared by using the table shown above.
Instant Application: 16/681036 (Claim 17)
US Patent: 10,539,408 (Claim 16)
A method comprising:
A method comprising:
supplying a charge to a sample capacitor and a sensing element, the sensing element having a capacitance to a first reference voltage, the capacitance being variable as a function of a proximity of an object to the sensing element, the sample capacitor connected to the sensing element;
supplying a charge to a sample capacitor and a sensing element, the sensing element having a capacitance to a first reference voltage, the capacitance being variable as a function of a proximity of an object to the sensing element, the sample capacitor connected to the sensing element;
discharging the sensing element;
discharging the sensing element;
providing, in response to the discharge of the sensing element, a signal indicative of the capacitance to the first reference voltage of the sensing element;
providing, in response to the discharge of the sensing element, a signal indicative of the capacitance to the first reference voltage of the sensing element;
processing the signal to detect a change in the capacitance to the first reference voltage as indicative of the proximity of the object to the sensing element;
processing the signal to detect a change in the capacitance to the first reference voltage as indicative of the proximity of the object to the sensing element;
causing a first switching element to connect the sample capacitor to the first reference voltage in a closed state of the first switching element;
causing a first switching element to connect the sample capacitor to the first reference voltage in a closed state of the first switching element;
causing a second switching element in a closed state of the second switching element to connect a voltage source to the sample capacitor at a polarity opposite a polarity of the connection of the first switching element to the sample capacitor and to an analog comparator;
causing a second switching element in a closed state of the second switching element to connect a voltage source to the sample capacitor at a polarity opposite a polarity of the connection of the first switching element to the sample capacitor and to an analog comparator;

causing a third switching element in a closed state of the third switching element to connect the analog comparator and sample capacitor to the first reference voltage, and
comparing a dynamic reference voltage to the voltage on the sample capacitor.
comparing a second reference voltage to the voltage on the sample capacitor.



Both sets of claims’ features of the instant application (claim 18) and the Co-pending (claim 17) can be compared by using the table shown above.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Philipp US 2012/0313892 - Capacitive position sensor used for electronic and medical test instrument field, has processor that determines position of object within sensing element section by comparing signals from terminals spanning that section.
Wu US 2008/0297175 - Conductor earth capacitance measuring device, has controller to control switching of three switch components, where capacitance remote end communicates and cuts with voltage, when one of components is at close and cutting states.
Richardson US 2010/0181980 - Switching power supply controller has sampling circuit that samples signal which varies with feedback signal only during specific portion of switching cycle.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAUL J RIOS RUSSO/Examiner, Art Unit 2867